i




                                           April   2, 1973


    Honorable     James C. Jernigan                    Opinion   No.   H- 23
    Chancellor,     Texas A & I Univereity
    Kingsville,    Texas                               Re:   Authority   of Texas A & I
                                                             University    to acquire real
                                                             property   by purchase   or
    Dear   Chancellor   Jernigan:                            lease.


         Your first question   asks whether Article   2628a-5.    Vernon’s   Texas
    Civil Statutes,  or some other statute, will authorize      Texas    A & I
    Board of Directors     to receive, as a gift, property   located   in Kingsville
    to be used by the Board of Directors     as it deems advisable.

         Your second question      is contingent upon a negative     answer to the
    first and asks whether,      in the event the University    could not accept
    the prop.erty as a gift,    could the property    be given to the Texas   A & I
    Development     Foundation,     Inc.,  a public foundation,  and leased by
    it to the University   for a nominal amount.

        Your third question   asks whether the University     may purchase
    or lease-purchase   a tract of land of twenty-six   acres for the operation
    of the Texas A & I University    Citrus and Vegetable    Training Center
    in Weslaco.

        Because      you refer   specifically     to Article    2628a-11. Vernon’s
    Texas    Civil Statutes,    we assume you are referring            to land to be
    used as farm land.         The provisions       of Articles   2628a-1 through 2628d.
    Vernon’s     Texas   Civil Statutes,      have been repealed       and are now found
    as Sections     104.01 through 104.93 of the Education            Code (Acts.   1969,
    6lst Leg.,     Ch. 889) as amended.

         The general   powers       of Texas A & I University at Kingsville       are
     found in $104.21,   Texas       Education Code, which provides:




                                              p. 101
Honorable      James   C. Jernigan,    page     2 (H-23)




              “With respect   to the management       and control of the
         university,  the Board has the same powers           and duties
         that are conferred    on the Board of Regents,        State Senior
         Colleges,   with respect    to institutions   in that system,
         except as otherwise     provided    by this chapter.   ”

     Section 95. 31, Texas Education       Code, providing   the powers of
the State Senior College      System to acquire    land, provides   that the
Board may acquire        land “by purchase    or by condemnation”.      In
addition,    5 55.11 of the Texas Education     Code, applicable   generally
to institutions    of higher education,  provides:

                “Each board is authorized        to acquire,  purchase,
            construct,   improve,   enlarge,     equip, operate,   and/or
            maintain   any property   . . . ”

      In 1972 you requested     the opinion of this office as to whether
Texas A & I University        had authority    to acquire  property     by dona-
tion.    In Attorney    General   Opinion M-1158 (1972) it was concluded
that Texas A & I could legally        acquire    land by donation.     This con-
clusion was reached by interpreting           “purchase”,    as used in 5 55.11,
to include all lawful acquisitions        of real estate by any means what-
ever,    except by descent.      In addition   to the authority   cited in
Opinion M-1158 we would also call to your attention             the fact that,
in the Uniform      Commercial     Code,    §L 201 (Acts.   1965, 59th Leg.,         .
Ch. 721), the word “purchase ” is defined to include the taking of an
interest    in property   by any voluntary     transaction   including,    specif-
 ically,   a gift.

     It is    therefore, our opinion,   in answer  to your first question,
that the     Board of Directors    of Texas A k I does have authority     to
receive      the gift mentioned.    This renders  it unnecessary   for us to
answer       your second question.

     Relative    to your third question.      this office  in its Opinion M-832,
answered      a request from the Board of Regents           of Stephen F. Austin
State University       inquiring,    in part, as to the authority    of that univ-
ersity   to lease a stadium.         We attach a copy of the opinion.       Under
reasoning      similar   to that employed     in M-1158, this office concluded
that the word “purchase”           included acquisition   by means of a lease as
did the word “acquire”          used in $ 95. 31 of the Texas Education      Code.


                                                                                 .
                                        p. 102
.e


     ,




         Honorable   James    C.   Jernigan,   page    3   (H-23)




              Section 104. 51 of the Education     Code (formerly       Article  2628a-11,
         $1 of Vernon’s    Texas Civil Statutes)     authorizes    the Board of Texas
         A & I University    to purchase     farm land.    In line with our opinion
         that “purchase ” includes      “lease”.  and assuming       that a “lease-purchase”
         as you used the word in your third question          refers    to a character
         of lease somewhat      in the nature of an option to purchase,         it is our con-
         clusion that Texas A & I does have the authority            either to purchase     or
         to 1easeTurchase      the tract of land in question and your third question
         is answered    in the affirmative.

                                   SUMMARY

                       Texas A & I University     has authority    to accept
                  donations  of property  for use as the Board of
                  Directors   may deem advisable       and also to either
                  purchase   or acquire by lease-purchase       a .tract of
                  land to be used for farmland      in connection    with the
                  Texas A & I University     Citrus and Vegetable       Train-
                  ing Center at Weslaco.


                                                               Very   truly    yours,




                                                               JOHN L.        HILL
                                                               Attorney       General   of T.exas

         APPROVFD:




         DAVID M. KENDALL,            Chairman
         Opinion Committee




                                                      p. 103